DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2022 has been entered. 
This action is in response to the papers filed on May 27, 2022.  Applicants’ arguments and amendments to the claims filed May 27, 2022 have been entered.  Claims 39 and 60 have been amended, claims 1-38 and 56-59 have been cancelled, and claim 64 has been newly added.  Claims 39-55 and 60-64 are pending.  Claims 49-55 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.   
Claims 39-48 and 60-64 are under consideration.




Priority
	Acknowledgment is made of applicant's claim for priority to the filing dates of the United States Provisional Patent Application Serial No. 62/669,287 filed on May 9, 2020; and PCT Patent Application Serial No. US19/31636 filed on May 9, 2019.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 39-48 and 60-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 39 and 60 recited a “substantially non-spherical micro beads” and then further recited “the non-spherical microbeads”.  If is unclear if the non-spherical microbeads are the same “substantially non-spherical micro beads” as recited earlier in the claim.  For the sake of clarity “the non-spherical microbeads” should be amended to be consistent with previous claim language of substantially non-spherical micro beads. Additionally, claims 40, 41, 42 61, 62, 63, and 64 recite the non-spherical micro beads which is unclear if they were referring to the “subaerially non-spherical micro beads”.  Claims 43-48 are included in this rejection as they depend directly or indirectly from claim 39.

Response and Claim Rejections - 35 USC § 103
	Applicant’s claim amendments have necessitated the following new ground of rejection.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 39- 44 and 46-48, 60-63 remain rejected in modified form and claim 64 is newly rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jiang et al. (Pub. No.: WO 2016/025945; Pub. Date: Feb. 18, 2016), Champion et al. (Pub. No.: WO 2008/147817; Pub. Date: Dec. 4, 2008), and Zussman et al. (Pub. No.: US 2015/0105863; Pub. Date: Apr. 16, 2015) for reasons of record.
	The amended claims recite a soft tissue device, comprising: a biologically active material, and a population of substantially non-spherical microbeads comprising a pre-reacted, functionalized hyaluronic acid network covalently linked to a plurality of polycaprolactone fibers having a mean length of less than 200 micrometers, and a crosslinking agent present prior to crosslinking at a concentration from about 1 mg/mL to about 25 mg/mL, wherein the mean size of the non-spherical microbeads is within the range of about 50 micrometers to about 300 micrometers along the longest dimension, wherein the biologically active material comprises a population of adipose cells, autologous adipose cells, allogenic cells, genetically modified allogenic cells, stem cells, mesenchymal stem cells, genetically modified stem cells, genetically modified allogenic induced pluripotent stem (iPS) cells, genetically modified hypoimmunogenic pluripotent stem cells, adipose stromal vascular fraction, adipose tissue, autologous adipose tissue, lipoaspirate, or a combination thereof, wherein the soft tissue device is capable of being implanted or injected into a target tissue of a subject in need thereof.
	Regarding claim 39, Jiang discloses   by application to soft tissue comprising a gel with nanofibers within the gel (abstract) wherein the device wherein the device is substantially non-spherical particulate Fig. 1A., wherein the composite comprises a network of the hydrogel made up of functionalized hyaluronic acid and such as thiolated hyaluronic acid covalently linked to polycaprolactone fibers (page 4 lines 25-30, page 5 lines 15-19, and Fig. 6 A), wherein the fibers ranged in length from  tens to hundred of microns (page 48, lines 10-15), wherein the composite material comprises a crosslinking agent such as polyethylene glycol diacrylate (PEG-DA) in an amount from 10 mg/ml (page 46 lines 30-35) or 5mg/ml (Page 52 lines 17-20), and wherein the composite  material also is loaded to contain an active agent (page 20, ones 23-25), wherein the active agents include human adipose derived stem cells (page 52 lines 10-15), and wherein the composite material is implantable or injectable for subdermal administration into the tissue of a subject (page 4 lines 5-10 and claim 21), and wherein the composite material can be injected through a 21 gauge needle (page 61, lines 20-21).  While Jiang discloses an injectable non-spherical particle comprising a functionalized hyaluronic acid covalently linked to polycaprolactone fibers, Jiang does not disclose the nonspherical particles as microbeads nor does Jiang disclose the mean length of the polycaprolactone fibers.  
	With respect to the newly added term “pre-reacted” the instant specification describes that “pre-reacted” comprises a complex that is reacted prior to injection or prior to storage (Instant Specification paragraph [0129].  As the instant claims are directed to a soft tissue device, the term “pre-reacted” is structurally a composition that is gelled.  Jiang discloses a composite material that includes a gel, wherein the gel comprises at least a nanostructure disposed within the gel wherein the gel is a hydrogel wherein the nanostructure can be covalently bonded to the gel, wherein the composite material is applied to a soft tissue defect (page 5 lines 15-25 page 39 lines 20-22).  Additionally, Jiang discloses wherein the hydrogel composite gelled in a cylindrical mold (page 51 lines 24-27),which is outside of a living body. 
	However, in the same field of endeavor of compositions comprising hyaluronic acid for soft tissue repair (abstract) Champion discloses compositions for soft tissue augmentation injectable comprising hyaluronic acid particles ([0008] and [0012]), wherein the particles are from 10 to 2000 µm in diameter (claim 5).
	Additionally, in the same field of endeavor of hyaluronic acid hydrogels containing fibers wherein the fibers comprise polycaprolactone (abstract, [0009], claim 14, and claim 9) Zussman discloses wherein the length of the fibers includes the range of 100 to  300 µm [0030]. 
	Regarding claim 40, Jiang discloses wherein the biologically active material is encapsulated with in the hydrogel matrix (page 28 lines 30-31).
	Regarding clams 41 and 42, Jiang discloses wherein the hydrogel is made up of functionalized hyaluronic acid such as thiolated hyaluronic acid (Fig. 6A) and encapsulates therapeutic agents (page 28 lines 30-31) such as cells (page 4 lines 1-2), therefore it would be expected that the matrix and the cell would associate with the other through bonding and intermolecular forces as disclosed  by Jiang (page 9 lines 11-13).
	Regarding claim 43, Jiang discloses wherein the formulation is implantable or injectable for subdermal administration into the tissue of a subject (page 4 lines 5-10 and claim 21).
	Regarding claim 44, Jiang discloses wherein the composition is injectable through a 21 gauge needle (page 61, lines 20-21).
	Regarding claim 46, Jiang discloses wherein the crosslinking agent comprises poly(ethylene glycol)diacrylate and the functionalized hydrogel network comprises thiolated hyaluronic acid (Fig. 6A).
	Regarding claim 47, Jiang discloses wherein the hydrogel structure further comprises growth factor (page 26, lines 16-17).

	Regarding claim 48, Jiang discloses wherein the composition comprises a plurality of pores throughout the gel (page 16 lines 20-30).  With respect to the limitation of promoting tissue growth and cell infiltration when ad mistered into a target tissue of a subject, this is a limitation on intended use and as long as the composition has the pores present it would be expected to promote tissue growth and cell infiltration, until and unless Applicant can provide evidence to the contrary. 
	Regarding claim 64, Jiang does not discloses wherein the composite comprises a network of the hydrogel made up of functionalized hyaluronic acid and such as thiolated hyaluronic acid covalently linked to polycaprolactone fibers are coated, or the gel is required to be coated (entire disclosure of Jiang).

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Jiang et al., Champion et al., and Zussman et al for the particles are from 10 to 2000 µm in diameter (claim 5) as disclosed by Champion and the length of the fibers includes the range of 100 to  300 µm [0030] as disclosed by Zussman as a matter of combining prior art elements according to known methods to yield predictable results in the implantable composite substantially non-spherical particulate Fig. 1A., wherein the composite comprises a network of the hydrogel made up of functionalized hyaluronic acid and such as thiolated hyaluronic acid covalently linked to polycaprolactone fibers (page 4 lines 25-30, page 5 lines 15-19, and Fig. 6 A) as disclosed by Jiang, as instantly claimed, with a reasonable expectation of success, at the time of filing.  One of ordinary skill in the art would be motivated to have microparticle as to have a composition that is capable of being injected into the desired site  and to degrade over a desired period of time as evidenced by the teachings of Champion ([0004] and [0005]) and to have length of the fibers includes the range of 100 to  300 µm in a hydrogel, results in improved structural reinforcement of the hydrogel and a 20% decrease in gelation time as evidenced by Zussman (Abstract and [0006]).  One who would have practiced the invention would have had a reasonable expectation of success because Jiang had already disclosed non-spheriecal functionalized hyaluronic acids hydrogel particles containing fibers for tissue regeneration to be injected into tissue, while Champion provided guidance with respect to the size of the particles and Zussmsn provided guidance with respect to the length of the fibers in the particles..  It would have only required routine experimentation to modify the composition of Jiang for the particles to be in the range of f 10 to 2000 µm in diameter and the fibers to have a length the range of 100 to  300 µm as required by the instant claims.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.


	Claim 45 remains rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jiang et al. (Pub. No.: WO 2016/025945; Pub. Date: Feb. 18, 2016), Champion et al. (Pub. No.: WO 2008/147817; Pub. Date: Dec. 4, 2008), and Zussman et al. (Pub. No.: US 2015/0105863; Pub. Date: Apr. 16, 2015) as applied to claim 39 above, and further in view of Park et al. (Pub. No.: KR 2007-0073008; Pub. Date: Jul. 10, 2007).
	As Park et al. is in Korean a machine translation has been provided in the record and will be referred to in the instant Office action.
	Regarding claim 45 the combination of Jiang et al., Champion et al., and Zussman et al. remains as applied to claim 45.  While the combination of references disclose a nonspherical particle comprising a matrix of functionalized hyaluronic acid covalently linked to polycaprolactone fibers and further includes stem cells, as fully set forth above.  But the combination fails to disclose wherein the functionalized hyaluronic acid is acrylated hyaluronic acid and the crosslinking agent is thiolated polyethylene glycol.

	However in the same field of endeavor of functionalized hyaluronic acids in crosslinked hydrogels for tissue regeneration (abstract), Parks discloses wherein the functionalized hyaluronic acid is acrylated hyaluronic acid and the crosslinking agent is thiolated poly(ethylene glycol) (page 3 bottom of the English translation).

Regarding claim 60 and 61, Jiang discloses  a soft tissue device  comprising a gel with nanofibers within the gel (abstract) wherein the device wherein the device is substantially non-spherical particulate Fig. 1A., wherein the composite comprises a network of the hydrogel made up of functionalized hyaluronic acid and such as thiolated hyaluronic acid covalently linked to polycaprolactone fibers (page 4 lines 25-30, page 5 lines 15-19, and Fig. 6 A), wherein the fibers ranged in length from  tens to hundred of microns (page 48, lines 10-15), wherein the composite material comprises a crosslinking agent such as polyethylene glycol diacrylate (PEG-DA) in an amount from 10 mg/ml (page 46 lines 30-35) or 5mg/ml (Page 52 lines 17-20), and wherein the composite  material also is loaded to contain an active agent (page 20, ones 23-25), wherein the active agents include human adipose derived stem cells (page 52 lines 10-15), and wherein the composite material is implantable or injectable for subdermal administration into the tissue of a subject (page 4 lines 5-10 and claim 21), and wherein the composite material can be injected through a 21 gauge needle (page 61, lines 20-21).  While Jiang discloses an injectable non-spherical particle comprising a functionalized hyaluronic acid covalently linked to polycaprolactone fibers, Jiang does not disclose the nonspherical particles as microbeads nor does Jiang disclose the mean length of the polycaprolactone fibers.  
	With respect to the newly added term “pre-reacted” the instant specification describes that “pre-reacted” comprises a complex that is reacted prior to injection or prior to storage (Instant Specification paragraph [0129].  As the instant claims are directed to a soft tissue device, the term “pre-reacted” is structurally a composition that is gelled.  Jiang discloses a composite material that includes a gel, wherein the gel comprises at least a nanostructure disposed within the gel wherein the gel is a hydrogel wherein the nanostructure can be covalently bonded to the gel, wherein the composite material is applied to a soft tissue defect (page 5 lines 15-25 page 39 lines 20-22).  Additionally, Jiang discloses wherein the hydrogel composite gelled in a cylindrical mold (page 51 lines 24-27), which is outside of a living body. 
	However, in the same field of endeavor of compositions comprising hyaluronic acid for soft tissue repair (abstract) Champion discloses compositions for soft tissue augmentation injectable comprising hyaluronic acid particles ([0008] and [0012]), wherein the particles are from 10 to 2000 µm in diameter (claim 5).
	Additionally, in the same field of endeavor of hyaluronic acid hydrogels containing fibers wherein the fibers comprise polycaprolactone (abstract, [0009], claim 14, and claim 9) Zussman discloses wherein the length of the fibers includes the range of 100 to  300 µm [0030]
	Regarding clams 62 and 63, Jiang discloses wherein the hydrogel is made up of functionalized hyaluronic acid such as thiolated hyaluronic acid (Fig. 6A) and encapsulates therapeutic agents (page 28 lines 30-31) such as cells (page 4 lines 1-2), therefore it would be expected that the matrix and the cell would associate with the other through bonding and intermolecular forces as disclosed  by Jiang (page 9 lines 11-13).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Jiang et al., Champion et al., Zussman et al., and Park et al. (Pub. No.: KR 2007-0073008; Pub. Date: Jul. 10, 2007) for the functionalized hyaluronic acids  and crosslinker in crosslinked hydrogels for tissue regeneration to be acrylated hyaluronic acid and the crosslinking agent is thiolated polyethylene glycol as disclosed by Park, as a matter of simply substituting one functionalized hyaluronic acid and crosslinker for another to obtain predictable results in the nonspherical particles comprising a matrix of functionalized hyaluronic acid covalently linked to polycaprolactone fibers  and crosslinker and further including  stem cells for soft tissue implantation as disclosed by the combination of Jiang et al., Champion et al., and Zussman et al. at the time of filing.  One of ordinary skill in the art would be motivated to use acrylated hyaluronic acid and thiolated polyethylene glycol as it is biocompatible and biodegradable (page 2 bottom and page 3 bottom).  One who would have practiced the invention would have had a reasonable expectation of success because Jiang had already disclosed hyaluronic acids and crosslinker in crosslinked hydrogels for tissue regeneration to be injected into tissue, while Park provided guidance with respect for the functionalized hyaluronic acids and crosslinker in crosslinked hydrogels for tissue regeneration to be acrylated hyaluronic acid and the crosslinking agent is thiolated polyethylene glycol.  It would have only required routine experimentation to simply substitute the functionalized hyaluronic acid and crosslinker with acrylated hyaluronic acid and thiolated polyethylene glycol to obtain predictable results as required by the instant claims.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejection they are addressed as follows: 
            Applicant traverses the rejection arguing that the prior art of record does not disclose a substantially non-spherical particle.  Figure 1 A does not illustrate such a particulate but rather a dimensionless cross section of composite HA/fiber material in general.  Jiang des not report any examples of composite in particle form but rather a cylindrical mold.  Example 11 reports only a viscous flowable liquid.     Champion teaches away from using non-spherical particles because “in some preferred embodiments ... the coated hyaluronic acid is generally spherical in shape”.  Champion teaches away from  coating particles.   Zussman clearly does not teach fibers are covalently linked to a hyaluronic acid network.  Furthermore, Zussman does not teach a “pre-reacted” form a recited in Applicant’s claims.  Instead, Zussman teaches a “pre-gelled solution” and teaches away from injecting anything other than a pre-gelled solution as Zussman suggest that a pre-reacted form or already gelled solution would not be injectable.     Park does not suggest or provide motivation to use acrylated hyaluronic acid and thiolated PEG in gel formulated prior to injection.  Park does not teach how to form a “pre-reacted” yet injectable gel.  Park teaches components that gel within a physiological environment.  Applicant alleges unexpected superior results of substantially non-spheriecla microbeads.  The non spherical microbeads were tested against Juvederm Voluma.  The instant formulation resulted in lower inflammation, edema, and fibrosis compared to Juvederm Voluma.

	Applicant’s argument has been fully considered, but not found persuasive.  Pursuant to the instant specification a microbead is a particle of the invention material of less than 300 µm in the longest dimension [0090].  The examiner disagrees that Fig. 1 illustrates a dimensionless cross section of composite HA/fiber material in general.  Fig. 1 a clearly depicts a rounded hydrogel particle with length. width, and depth wherein within the hydrogel a cubic portion is blown up in order to show the fibers found within the hydrogel.  As Applicant, points out Jiang discloses the gel in a cylindrical mold, which would read on substantially nonsperical.  Moreover as the action specifically states Jiang does not disclose the nonspherical particles as microbeads.   It is the Champion references that is used in the 103 type reference  to disclose  hyaluronic acid microparticles  particles ([0008] and [0012]), wherein the microparticles particles are from 10 to 2000 µm in diameter (claim 5).  Thus the combination of Jiang and Champion read on the substantially non-spherical microbeads.  With respect to Applicant’s argument that Champion teaches away from non-spherical shapes this has been fully considered, but not found persuasive.  Champion clearly states that it is in some preferred embodiments  the particles are generally spherical.  The disclosure of Champion is not limited to “some preferred embodiments”. 
            With respect to Applicant’s argument that Champion teaches away from  coating particles this has been fully considered, but not found persuasive.  Champion was used in the instant rejection for the disclosure of the size of the particles not the coating.         Additionally, Champion clearly discloses coating the particles as there is a whole section with polymer coatings wherein the hyaluronic acid of the present invention may be coated with any type of bioresorbable or biodegradable polymer, or certain nondegradable polymers ([0047] and [0048]).  Pointing out both embodiments with and without coatings and benefits of coating and non-coating is not a teaching away rather it is a disclosure of alternative embodiments.
	With respect to the disclosure of Zussman, Applicant’s arguments have been fully considered, but not found persuasive.  Zussman is used in the instant 103 type rejection to teach the length of polycaprolactone fibers in hyaluronic acid hydrogels as fully set forth above.  Zussman is not used in the rejection to disclose the fibers are bonded in a hyaluronic acid network.  Additionally, the instant claim is a composition claim and not a method claim.  As such the location of gelling is not a limitation that limits the structure of the composition. 
	With respect to the disclosure of Park, Applicant’s arguments have been fully considered, but not found persuasive.  The instant claim is a composition claim and not a method claim.  As such the location of gelling is not a limitation that limits the structure of the composition.   Parks discloses wherein the functionalized hyaluronic acid is acrylated hyaluronic acid and the crosslinking agent is thiolated poly(ethylene glycol) (page 3 bottom of the English translation).  One of ordinary skill in the art would be motivated to use acrylated hyaluronic acid and thiolated polyethylene glycol as it is biocompatible and biodegradable.   It would have only required routine experimentation to simply substitute the functionalized hyaluronic acid and crosslinker of Jaing with acrylated hyaluronic acid and thiolated polyethylene glycol to obtain predictable results of a crosslinked hydrogel for tissue regeneration.
Applicant’s argument with respect to respect to unexpected results has been fully considered, but not found persuasive.  It appears that Applicant is arguing that the shape of the microbead provides superior qualities in terms of inflammation, and edema, and fibrosis when compared against Juvederm Voluma.  However, Jaing discloses a nonspherical particle and the Juvederm Voluma is a single formulation of HA-Ac of 2.5mDa at 24.0 mg/mL, with no % acrylation, no PCL fibers and no PEGSH.  Accordingly, the formulation of the microbead is different than what is claimed.  It is unclear as to why Applicant finds it unexpected that a different microbead formulation would behave differently with respect to effect on inflammation, and edema, and fibrosis.   
MPEP 716.02 (d)  states 'Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C).  Instant independent claims 39, reads on a a  nonspherical microbead from 50 to 300 micrometers, a plurality of caprolactone fibers having a mean length of less than 200 micrometers, and a general crosslinking agent from about 1 to 25 mg/ml, while Applicant’s alleged unexpected results are limited to a single formulation as found in table 3.  Applicant has provided no evidence that the specific formulation will provide unexpected/superior results over the entire range as instantly claimed.  The scope of the claims are much broader than the scope of the results Applicant argues is unexpected.
	Thus, the rejection is maintained for reason of record and foregoing discussion.

Response and Maintained Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 39 and 43-48 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 32, 33, and 35-42 of copending application 16/515,819 herein after ‘819).  
	Although the confliction claims are not identical, they are not patentably distinct from each other because independent the claim of application ‘819 and instant claim 39 recites the same composition, specifically non-spherical microbeads comprising functionalized hyaluronic acid covalently linked to polycaprolactone fibers and a crosslinking agent, wherein the sized off the particles, the size of the fibers, and the concentration of crosslinking agent overlap or are identical.  Additionally dependent claims 38 and 39 of ‘819 recite an active biological material as found in the instant independent claim.  As the compositions appear to be identical it would be expected, until and unless applicant can provide evidence to the contrary, to have the same properties such as stability.  The dependent claims of each application are identical or overlap in the scope of the limitations.
  	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

	Claims 39 and 43-48 remain rejected and claim 60 is newly rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 13, 15-17, 19, and 22-24 of Patent 10,471,181 herein after ‘181 in further view of Jiang et al. (Pub. No.: WO 2016/025945; Pub. Date: Feb. 18, 2016) for reasons of record,
	Although the confliction claims are not identical, they are not patentably distinct from each other because independent the claims of patent ‘181 and instant claims 39 and 60 recites the same composition to be implanted/injected into soft tissue of a subject in need thereof, specifically a formulation of functionalized hyaluronic acid covalently linked to fibers and a crosslinking agent.  The instant claim requires nonspherical micro particles, as it is nonspherical it would read on the structure of patent ‘181, especially in light of ‘181 not limiting the size, wherein instant claim 48 requires the hydrogel to contain pores.   The difference in the instant claim and the patented claims is that the patented claims recite a diameter of the fibers.  However, in the same field of endeavor or injectable hydrogels with fibers, Jiang discloses the diameter of the fibers 100 to 8000 nm (page 2 lines19-20).  It would be obvious to one of ordinary skill in the art at the time of the invention because it is known diameter that can be used in a hydrogel for injection into tissue. (MPEP 2141).    The dependent claims of each application are identical or overlap in the scope of the limitations.

	Claims 39, 41, and 48 remain provisionally rejected  and claims 60 and 61 are newly rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-3, 7, 25, 31, 36, 38, and 68 of copending application 15/753,272 herein after ‘272) for reasons of record.  
	Although the confliction claims are not identical, they are not patentably distinct from each other because independent the claim of application ‘272 and instant claims 39 and 60 require hyaluronic acid based hydrogel, wherein instant claims 41 and 61 reads on the active agent being associated with the hydrogel (which would include covalent bonding).  Additionally, instant claim 48 recite the feature of pores in the hydrogel.  Claims 1 of ‘272 does not limit the shape of the device.  The difference in the instant claims and the claim 1 of ‘272 is concentration and ranges.  Pursuant to MPEP 2144.05 (II)(A) Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  The dependent claims of each application are identical or overlap in the scope of the limitations.
  	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
To the extent that Applicants’ arguments are pertinent to the standing rejection they are addressed as follows: 
Response to arguments:
	Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Conclusion
No Claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617